
	
		II
		110th CONGRESS
		2d Session
		S. 3225
		IN THE SENATE OF THE UNITED STATES
		
			July 7, 2008
			Mr. Alexander (for
			 himself and Mr. Cardin) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Atomic Energy Act of 1954 to prohibit the
		  importation of certain low-level radioactive waste into the United
		  States.
	
	
		1.Prohibition on importation of
			 low-level radioactive waste
			(a)In
			 generalChapter 8 of the
			 Atomic Energy Act of 1954 (42 U.S.C. 2111 et seq.) is amended by adding at the
			 end the following:
				
					85.Importation of
				low-level radioactive waste
						(a)In
				generalExcept as provided in
				subsection (b) or (c), the Commission shall not issue a license authorizing the
				importation into the United States of—
							(1)low-level
				radioactive waste (as defined in section 2 of the Low-Level Radioactive Waste
				Policy Act (42 U.S.C. 2021b)); or
							(2)specific radioactive waste streams exempted
				from regulation by the Commission under section 10 of that Act (42 U.S.C.
				2021j).
							(b)NonapplicationSubsection
				(a) shall not apply to—
							(1)low-level radioactive waste being returned
				to a United States Government or military facility that is authorized to
				possess the material; or
							(2)low-level radioactive waste resulting from
				the use in a foreign country of nuclear material obtained by the foreign user
				from an entity in the United States that is being returned to the United States
				for management and disposal.
							(c)Waivers
							(1)In
				generalThe President may waive the prohibition under this
				section and authorize the grant of a specific license to import materials
				prohibited under subsection (a) under the rules of the Commission, only after a
				finding that the importation would meet an important national or international
				policy goal, such as the use of waste for research purposes.
							(2)SpecificationsA
				waiver under paragraph (1) shall specify—
								(A)the policy goal
				to be achieved;
								(B)how the policy
				goal is to be achieved; and
								(C)the quantity of
				material to be imported.
								(d)Current
				licensesA license not permitted under this section that was
				issued before the date of enactment of this section may continue in effect
				according to the terms of the license, but may not be extended or amended with
				respect to the quantity of material permitted to be
				imported.
						.
			(b)Table of
			 contents amendmentThe table of contents for the Atomic Energy
			 Act of 1954 is amended by inserting at the end of the items relating to chapter
			 8 the following:
				
					
						Sec. 85. Importation of low-level
				radioactive
				waste.
					
					.
			
